—In an action to foreclose a mortgage, the defendants appeal from an amended judgment of the Supreme Court, Dutchess County (Dolan, J.), dated October 11, 2001, which, upon an order of the same court, dated May 1, 2001, denying their motion to reject the report of a Referee, which, inter alia, computed the amount due and owing on the plaintiffs note and mortgage as of September 1, 2000, and granting the plaintiffs cross motion to confirm the report, inter alia, confirmed the report of the Referee.
Ordered that the amended judgment is affirmed, with costs.
The Supreme Court considered the defendants’ evidence and correctly concluded that their contentions with respect to the principal sum due under the note and mortgage were without merit (see Stein v American Mtge. Banking, 216 AD2d 458; Adelman v Fremd, 234 AD2d 488, 489).
The defendants’ remaining contentions are without merit. Prudenti, P.J., Ritter, McGinity and H. Miller, JJ., concur.